internal_revenue_service number release date index number ------------------------------------ ------------------------------------------ -------------------------- ---------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc psi b04 plr-125222-10 date ------------------------------- date ----- decedent date date trust individual a individual b individual c individual d individual e individual f individual g individual h charity charity foundation charity charity charity x ------------------------ ---------------- ----------------------- ----------------------------------------------------------------------------------- ---------- -------------------- ------------------------ ------------------------ ----------------- ------------------------- ----------------------- ------------------- ----------------------------- -------------------------------------------- --------------------------------------------------------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------------------------- ------------------------------- --------- dear ------------------ this letter responds to your submission dated date and subsequent correspondence requesting rulings concerning the reformation of a_trust under sec_2055 of the internal_revenue_code decedent died testate on date a date after date under decedent’s will the residue was bequeathed to trust income is payable to individual a and individual b for their concurrent and consecutive lives during that period dollar_figurex is payable annually to plr-125222-10 each of charity and charity individuals a and b survived decedent but are not individuals described in sec_20_2055-2 of the estate_tax regulations trust terminates on the death of the last to die of individual a and individual b at that time dollar_figurex is distributed to charity dollar_figurex is distributed to charity dollar_figurex is distributed to individual c and dollar_figure 5x is distributed to each of individuals d e f and g the remaining trust corpus is then distributed one-third to individual h one-third to charity foundation and one-third to charity on date a date before the 90th day after the last date including extensions for filing decedent's_estate tax_return the executor of decedent’s estate commenced a judicial proceeding under the provisions of state law and sec_2055 the executor proposes to reform trust to create two trusts a charitable_lead_annuity_trust clat and a charitable_remainder_unitrust crut the clat will pay dollar_figurex annually to each of charity and charity for a period of years the term corresponding to the actuarial life expectancy of individuals a and b on the expiration of the 22-year term dollar_figurex is distributed to individual c dollar_figure 5x is distributed to each of individuals d e f and g and the remainder is distributed to individual h the trust will comply with the terms of revproc_2007_46 2007_1_cb_102 which contains trust provisions that meet the requirements for a testamentary charitable_lead_annuity_trust providing for annuity payments payable to one or more charitable beneficiaries for the annuity period followed by the distribution of trust assets to one or more noncharitable remaindermen the crut will pay a unitrust_amount to individual a and individual b or the survivor of them on the death of the last to die of individual a and individual b dollar_figurex is distributed to charity dollar_figurex is distributed to charity and the remainder is divided equally between charity foundation and charity the trust will comply with the terms of revproc_2005_59 2005_2_cb_412 which contains trust provisions that meet the requirements for a testamentary charitable_remainder_unitrust with concurrent and consecutive interests for two measuring lives followed by the distribution of trust assets to a charitable remainderman sec_664 provides in relevant part that a crut is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or plr-125222-10 for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of religious charitable scientific literary or educational organizations described in sec_2055 through a sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes or has passed to the person or for a use described in sec_2055 unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_20_2055-2 provides in part that in the case of decedents dying after date where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest in the same property passes or has passed form the decedent for private purposes no deduction is allowed for the value of the interest which passes or has passed for charitable purposes unless the interest is a deductible_interest described in sec_20_2055-2 sec_20_2055-2 provides that a deductible_interest includes a charitable interest in the form of a guaranteed_annuity_interest the term guaranteed_annuity_interest means the right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of death of the decedent and can be ascertained at such date only one or more of the following individuals may be used as measuring lives the decedent's spouse and an individual who with respect to all remainder beneficiaries other than charitable organizations described in sec_170 sec_2055 or sec_2522 is either a lineal ancestor or the spouse of a lineal ancestor of those beneficiaries the rule in this paragraph that a charitable interest may plr-125222-10 be payable for the life or lives of only certain specified individuals does not apply in the case of a charitable guaranteed_annuity_interest payable under a charitable_remainder_trust described in sec_664 an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date for example the amount to be paid may be a stated sum for a term of years or for the life of the decedent's spouse at the expiration of which it may be changed by a specified amount but it may not be redetermined by reference to a fluctuating index such as the cost of living index sec_20_2055-2t e iii provides in part that if a guaranteed_annuity_interest created pursuant to a will or revocable_trust of a decedent dying on or after date uses an individual other than one permitted in paragraph e vi a of this section the interest may be reformed into a lead_interest payable for a specified term of years the term of years is determined by taking the factor for valuing the annuity or unitrust_interest for the named individual measuring life and identifying the term of years rounded up to the next whole year that corresponds to the equivalent term of years factor for an annuity interest for example in the case of an annuity interest payable for the life of an individual age at the time of the transfer on or after date assuming an interest rate of percent under sec_7520 the annuity factor from column of table s contained in irs publication actuarial valuations version 3a for the life of an individual age i sec_12 minus divided by based on table b contained in publication actuarial valuations version 3a the factor corresponds to a term of years between and years accordingly the annuity interest must be reformed into an interest payable for a term of years a judicial reformation must be commenced prior to the date prescribed by sec_2055 any judicial reformation must be completed within a reasonable_time after it is commenced sec_20_2055-2t e iii applies on or after date sec_20_2055-2t f sec_2055 provides for the reformation of interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 defines the term qualified_reformation to mean a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if - i ii any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and plr-125222-10 iii the change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_20_2055-2 provides in part that if a_trust is created for both a charitable and a private purpose deduction may be taken of the value of the charitable beneficial_interest only insofar as the interest is presently ascertainable and hence severable from the noncharitable interest thus in the case of decedents dying before date if money or property is placed in trust to pay the income to an individual during his life or for a term of years and then to pay the principal to a charitable_organization the present_value of the remainder is deductible sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides in part that sec_2055 does not apply to any interest if not later than days after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed a judicial proceeding is commenced to change the interest into a qualified_interest sec_2055 defines the term qualified_interest to mean an interest for which a deduction is allowable under sec_2055 sec_2055 provides that the deduction allowable under sec_2055 for the qualified_interest shall not exceed the amount of the deduction which would have been allowable for the reformable_interest but for sec_2055 in this case the charitable interests constitute reformable interests under sec_2055 because as originally drafted trust provides for charitable interests that are presently ascertainable and hence severable from the noncharitable interests prior to the enactment of sec_2055 such interests would have been deductible under sec_2055 see sec_20_2055-2 although the payments to individual a and individual b were not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 a judicial proceeding was commenced as provided under sec_2055 before the 90th day after the last date including extensions for filing decedent's_estate tax_return further the reformation satisfies the requirements of sec_2055 ii and iii because the difference between the actuarial value determined as of the date of the decedent's death of the qualified_interest and the actuarial value as so plr-125222-10 determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest both before and after the reformation in the case of the crut the nonremainder interest terminates at the same time and in the case of the clat the reformable_interest and the qualified_interest are for the same period see sec_20_2055-2t e iii and the reformation is effective as of the date of decedent's death accordingly based on the information submitted and representations made we conclude that the reformation of trust as described above will be a qualified_reformation within the meaning of sec_2055 provided the reformation is effective under local law and provided the clat meets the requirements of a guaranteed_annuity_interest under sec_2055 and the applicable regulations and the crut meets the requirements of a charitable_remainder_unitrust under sec_664 and and the applicable regulations subject_to the limitation of sec_2055 a charitable deduction will be allowable under sec_2055 for the present_value of the qualified interests determined under sec_20_2055-2 and iv however we are specifically not ruling on whether the crut otherwise satisfies the requirements of sec_664 and and the regulations thereunder see revproc_2010_3 2010_1_irb_110 sec_4 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _____________________ james f hogan chief branch office of the associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
